DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 2/28/2022.
Claims 1, 3, 6-7, 10,13-15, 25, and 27 have been amended. Claim 2, 8-9, 11-12, 16-21, 26, 29, 31-34 have been cancelled. Claims 35—36 have been added. Claims 1, 3-7, 10, 13-15, 22-25, 27-28, 30, and 35-36 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the transseptal needle electrode, the dilator electrode, and the sheath electrode each comprise a magnetic field sensor configured to detect the strength of a magnetic field” is not supported by the original disclosure. Although the specification describes a magnetic field sensor at the distal end of the transseptal needle, there is no disclosure of the sheath electrode or dilator electrode comprising a magnetic field sensor configured to detect the strength of the magnetic field. 
Claims 3-7, 10, 13-15, 22-25, 27-28, 30, and 35-36 inherit the issue of indefiniteness from claim 1 by nature of its dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “first electrode in line 1. There is insufficient antecedent basis for the claim. For examination purposes, the first electrode will be read as the –transseptal needle electrode--.
Claim 24 recites the limitation “first electrode in line 1. There is insufficient antecedent basis for the claim. For examination purposes, the first electrode will be read as the –transseptal needle electrode--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5, 7, 14-15, 28, 30, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (U.S. PGPub. No. 20100317961).
Regarding claim 1, Jenkins teaches:
An apparatus, comprising: a sheath comprising a proximal end, a distal end, (Para. 0097; Fig. 4-8, elongated sheath, distal and proximal ends 112a, 112b)
an outer surface having a diameter sized for introduction into a blood vessel of a subject, (Para. 0160)
and a lumen extending between the proximal and distal ends of the sheath; (Para. 0097; Fig. 8, central lumen 113)
a sheath electrode coupled to the sheath at or near the distal end of the sheath; (Para. 0098; Fig. 9A, tracking member 140; the tracking member comprises an MRI-visible material (Para. 0101). The applicant describes the instant invention’s electrodes being suitable for electromagnetic positioning (instant application, Page 7, lines 23-24). Thus, the tracking member will be read as an electrode, since there is no additional structural difference between the two)
a dilator positioned within the sheath lumen and extending distally past the distal end of the sheath, (Para. 100; Fig. 9a, dilator 12)
comprising a proximal end, a distal end, and a lumen extending between the proximal and distal ends of the dilator; (Para. 0100; Fig. 6 and 8, distal and proximal ends 120a, 12b, central lumen 121)
a dilator electrode coupled to the dilator at or near the distal end of the dilator; (Para. 0101; Fig. 9a-b, tracking members 150; the tracking member comprises an MRI-visible material (Para. 0101). The applicant describes the instant invention’s electrodes being suitable for electromagnetic positioning (instant application, Page 7, lines 23-24). Thus, the tracking member will be read as an electrode, since there is no additional structural difference between the two)
a transseptal needle retractably positioned within the dilator lumen comprising a proximal end and a distal end; (Para. 0103; Fig. 9a, needle 130, distal end 130a)
and a transseptal needle electrode positioned at or near the distal end of the transseptal needle; (Para. 0108; Fig. 19, tip portion 130t)
wherein the transseptal needle electrode, the dilator electrode, and the sheath electrode each comprise a magnetic field sensor configured to detect the strength of a magnetic field. (Para. 0071, 0098, 0101, 0108; read as broadly as claimed, the sensors of Jenkins are used to detect high-magnetic field strengths and not below 0.5 T; configured to limitation read as functional language and given limited patentable weight) 
no other strucutal difference between electrode na tracking memebrer
Regarding claim 5, Jenkins teaches:
The apparatus of claim 1 (described above)
wherein the transseptal needle is a radiofrequency transseptal needle. (Para. 0118)
Regarding claim 7, Jenkins teaches:
The apparatus of claim 1 (described above)
wherein the 
Regarding claim 14, Jenkins teaches:
The apparatus of claim 1 (described above)
further comprising a fourth electrode positioned proximal to the transseptal needle electrode. (Para. 0108; Fig. 19, conductive section 130tc)
Regarding claim 15, Jenkins teaches:
The apparatus of claim 14 (described above)
further comprising a fifth electrode positioned proximal to the transseptal needle electrode. (Para. 0108; Fig. 19, conductive section 130tc)

    PNG
    media_image1.png
    199
    370
    media_image1.png
    Greyscale

Regarding claim 28, Jenkins teaches:
The apparatus of claim 1 (described above)
wherein the transseptal needle comprises an electrically insulating material. (Para. 0108; Fig. 19, non-conductive section 130td)
Regarding claim 30, Jenkins teaches:
The apparatus of claim 1 (described above)
wherein the transseptal needle comprises an inner lumen. (Para. 0103; Fig. 8, needle lumen 131)
Regarding claim 35, Jenkins teaches:
The apparatus of claim 1 (described above)
wherein one or more of the transseptal needle electrode, the dilator electrode, and the sheath electrode are configured for electromagnetic positioning. (Para. 0073)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins.
Regarding claim 6, Jenkins teaches the apparatus of claim 1 (described above). Jenkins does not explicitly disclose the dilator electrode material. However, Jenkins does disclose the tracking members, read as the dilator electrode, being MRI -visible and the MRI-visible material of the tip portion being nickel, nickel-molybdenum alloys, nickel-titanium alloys, stainless steel, titanium and combination thereof. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the a conductive material in the dilator electrode in order to maintain an MRI-visible capabilities. 
Regarding claim 22, Jenkins teaches the apparatus of claim 1 (described above), wherein the diameter of the outer surface of the sheath is from 5 to 12 French. (Para. 0097).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sheath diameter of 6-11 French, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	
Regarding claim 23, Jenkins teaches the apparatus of claim 1 (described above). Jenkins further teaches a conductive element being 0.010-0.50 inches wide, offset from the distal end (Para. 0133). Although Jenkins does not explicitly disclose wherein the first electrode is positioned proximally from 1 to 10 mm from the distal end of the dilator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 3-4, 10, 13, 24-25, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Werneth (U.S. PGPub. No. 20060089637).
Regarding claim 3, Jenkins teaches the apparatus of claim 1 (described above). Jenkins does not explicitly disclose a lead connected to the transseptal needle electrode. In related ablative art, Werneth teaches:
further comprising a lead in electrical conductance with the transseptal needle electrode. (Werneth, Para. 0087; wires used to carry electrical energy)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate a lead in order to effectively carry electrical energy to the electrodes (Werneth, Para. 0087). 
Regarding claim 4, the Jenkins/Werneth combination teaches:
 The apparatus of claim 1 (Jenkins, described above)
wherein the transseptal needle is configured to induce focal ablation of an atrial septum. (Werneth, Para. 0046; configured to limitation read as functional language)
Although Jenkins, teaches the device used for ablation, Jenkins does not explicitly disclose the needle used for ablation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate the transseptal needle configured to induce ablation in order to provide the same effect of ablating target tissue, such as atrial walls, for treatment of atrial fibrillation (Werneth, Para. 0046).
Regarding claim 10, the Jenkins/Werneth combination teaches the apparatus of claim 1 (Jenkins, described above). Werneth further teaches various electrodes connected to wires (Para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate a lead connected to the dilator electrode in order to effectively provide RF energy to the electrode for ablation (Werneth, Para. 0047).
Regarding claim 13, the Jenkins/Werneth combination teaches the apparatus of claim 1 (Jenkins, described above). Werneth further teaches various electrodes connected to wires (Para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate a lead connected to the sheath electrode in order to effectively provide RF energy to the electrode for ablation (Werneth, Para. 0047).
Regarding claim 24, the Jenkins/Werneth combination teaches:
The apparatus of claim 1 (Jenkins, described above)
wherein the first electrode is suitable for electromagnetic positioning (Jenkins, Para. 0073) 
and electrogram recording. (Werneth, Para. 0080)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate electrogram recording via the electrodes in order to effectively map the electrodes and ensure proper location of electrodes (Werneth, Para. 0048). 
Regarding claim 25, the Jenkins/Werneth combination teaches:
The apparatus of claim 1 (Jenkins, described above)
wherein the transseptal needle electrode is suitable for electromagnetic positioning…and radiofrequency puncturing. (Para. 0073, 0109; needle has a radiofrequency coil)
wherein the transseptal needle electrode is suitable for…electrogram recording…  (Werneth, Para. 0080)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate electrogram recording via the electrodes in order to effectively map the electrodes and ensure proper location of electrodes (Werneth, Para. 0048). 
Regarding claim 36, the Jenkins/Werneth combination teaches:
The apparatus of claim 1 (Jenkins, described above)
wherein one or more of the transseptal needle electrode, the dilator electrode, and the sheath electrode are configured for electrogram recording. (Werneth, Para. 0080)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jenkins based on the teachings of Werneth to incorporate electrogram recording via the electrodes in order to effectively map the electrodes and ensure proper location of electrodes (Werneth, Para. 0048). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Huang (U.S. PGPub. No. 20070106233).
Regarding claim 27, Jenkins teaches the apparatus of claim 1 (described above). Jenkins does not explicitly disclose the distance between the distal ends of the sheath and dilator. 
In related dilator art, Huang teaches wherein the distance between the distal end of the sheath and the distal end of the dilator is from 1 to 3 millimeters (Para. 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate distance between 1-3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments, see page 6, filed 2/28/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 11/29/2021 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 2/28/2022, with respect to the claims have been fully considered and are persuasive.  The objection of 11/29/2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed 2/28/2022, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 11/29/2021 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Krishnan are moot in view of the new rejections under Jenkins. 
Applicant's arguments filed 2/28/2022 with respect to the Jenkins reference have been fully considered but they are not persuasive. Applicant argues that Jenkins does not teach the added limitation of the magnetic field sensors “configured to detect a magnetic field strength”. However, the Examiner respectfully disagrees. Jenkins discloses the MRI-visible components that are visible in high-magnetic fields above 0.5 T (Para. 0071). Thus, the MRI visible components, such as the tracking members, read as magnetic field sensors, are configured to detect a magnetic field strength, specifically above 0.5 T. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794